DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 9-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-3, 5-6, 9, 10, 12-14, 16-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Belghoul (US 2016/0233989) in view of Myung (US 2020/0344819)
	Belghoul discloses the following features.
	Regarding claim 1, a method of wireless communication of a UE (see UE 396 in Fig. 3K), comprising: detecting one or more signals transmitted from a base station in a first unit of a set of units contained in a bandwidth part of an unlicensed carrier (see DCI in the SCell Unlicensed band from the base station 395 in the first downlink subframe of the plurality of subframes shown in Fig. 3K), the first unit having contiguous frequency resources (any frequency resources would include contiguous frequency resources since the granularity of a frequency resource is not defined; e.g., a frequency resource  that include two non-contiguous 20MHz bands would contain two sets of contiguous bands of 10MHz), the one or more signals indicating that the base station has occupied the first unit for a first time duration and indicating a schedule of a set of slots in the first time duration for communication with the base station (see “downlink control information (DCI) can be transmitted to indicate resource assignments for downlink and uplink transmissions in the Scell unlicensed radio frequency band. The DCI can include (and/or be supplemented by) a preamble to provide for "reserving" the channel for transmission by the eNodeB 395.” recited in paragraph [0061]).
	Regarding claim 2, wherein the one or more signals indicating indicates a schedule of a set of slots in the first time duration for communication with the base station (see “downlink control information (DCI) can be transmitted to indicate resource assignments for downlink and uplink transmissions in the Scell unlicensed radio frequency band. The DCI can include (and/or be supplemented by) a preamble to provide for "reserving" the channel for transmission by the eNodeB 395.” recited in paragraph [0061]); receiving, in a first time slot of the set of slots from the base station, a control channel (see “The downlink subframe can include downlink control information (DCI) on the PDCCH physical channel” recited in paragraph [0060], which shows that the DCI is included in the PDCCH from the base station, Fig. 3K shows that 
Regarding claim 3, wherein resources of the data channel indicated by the control channel are confined within the first unit of the bandwidth part (see “senses that the portion of the unlicensed radio frequency band is available” recited in paragraph [0061], which suggests that the transmission is reserved and transmitted within the portion that is available and therefore confined within that portion).
	Regarding claim 5, receiving a configuration from the base station, the configuration indicating resource allocation of the set of units (see DCI in the SCell Unlicensed band from the base station 395 in the first downlink subframe of the plurality of subframes shown in Fig. 3K).
	Regarding claim 6, determining resource allocation of the set of units based on a predetermined rule (see “In some embodiments, control plane signaling can be used to provide information about secondary cells available for communication in unlicensed radio frequency bands, including for example rules for time sharing of frequency channels and/or frequency hopping among multiple frequency channels in the unlicensed radio frequency bands” recited in paragraph [0085], wherein the resource allocation of the unlicensed spectrum must follow the rules for time sharing of frequency channels within the unlicensed radio frequency bands).
	Regarding claim 9, wherein the one or more signals includes at least one of a DMRS, a CSI-RS, a preamble sequence (see “preamble” recited in paragraph [0061]), a synchronization signal, and a PDCCH transmitted in the first unit of the bandwidth part 
	Regarding claim 10, wherein the control channel is received on a licensed carrier (see DCI or PUCCH in the licensed carrier in Fig. 3K).
	 Regarding claim 12, wherein the set of units further includes a second set of unit having contiguous frequency resources (see Fig. 3A- Fig. 3C, wherein each CC include contiguous frequency resources).
	Regarding claim 13, wherein the frequency resources of the first unit and the frequency resources of the second unit are contiguous (see Fig. 3A- Fig. 3C, wherein multiple CCs may be aggregated to form a channel, the CCs may include contiguous frequencies as shown in Fig. 3A).
	Regarding claim 14, wherein the frequency resources of the first unit and the frequency resources of the second unit are not contiguous (see Fig. 3B, wherein multiple CCs may be aggregated to form a channel, the CCs may include non-contiguous frequencies as shown in Fig. 3B).
	
	Regarding claim 16, detecting second one or more signals transmitted from the base station in a second set of units contained in the bandwidth part of the unlicensed carrier, the second one or more signals indicating that the base station has occupied one or more units of the second set of units for a second time duration (see Fig. 3K, wherein a downlink subframe includes the DCI indicating that the base station has 
	Regarding claim 17, receiving an indication indicating the second set of units, wherein the second one or more signals is being detected in response to receiving the indication indicating the second set of units (see Fig. 3K, wherein a downlink subframe includes the DCI indicating that the base station has occupied the subframe in the unlicensed band; wherein the first downlink subframe as shown in the figure corresponds to the first set of units as applied to claim 1; as shown in the figure, a second downlink subframe occurs at the fifth subframe, and therefore would include the second one or more signals transmitted from the base station in a second set of units contained in the bandwidth part of the unlicensed SCell).
Regarding claim 18, an apparatus for wireless communication, the apparatus being a UE (see UE 396 in Fig. 3K), comprising: a memory; and at least one processor coupled to the memory and configured to: detect one or more signals transmitted from a base station in a first unit of a set of units contained in a bandwidth part of an unlicensed carrier (see DCI in the SCell Unlicensed band from the base station 395 in the first downlink subframe of the plurality of subframes shown in Fig. 3K), the first unit having contiguous frequency resources (any frequency resources would include contiguous frequency resources since the granularity of a frequency resource is not defined; e.g., a frequency resource  that include two non-contiguous 20MHz bands 
Regarding claim 19, wherein the one or more signals indicating indicates a schedule of a set of slots in the first time duration for communication with the base station (see “downlink control information (DCI) can be transmitted to indicate resource assignments for downlink and uplink transmissions in the Scell unlicensed radio frequency band. The DCI can include (and/or be supplemented by) a preamble to provide for "reserving" the channel for transmission by the eNodeB 395.” recited in paragraph [0061]); receiving the data channel in the first unit when the first time slot is a downlink slot (see PDSCH in Fig. 3K in the Unlicensed band).
	Regarding claim 20, a non-transitory computer-readable medium storing computer executable code for wireless communication of a UE, comprising code to: detect one or more signals transmitted from a base station in a first unit of a set of units contained in a bandwidth part of an unlicensed carrier (see DCI in the SCell Unlicensed band from the base station 395 in the first downlink subframe of the plurality of subframes shown in Fig. 3K), the first unit having contiguous frequency resources (any frequency resources would include contiguous frequency resources since the granularity of a frequency resource is not defined; e.g., a frequency resource  that include two non-contiguous 20MHz bands would contain two sets of contiguous bands of 10MHz), the one or more signals indicating that the base station has occupied the 
	Belghoul does not disclose the following features: regarding claims 1, 18 and 20, wherein the first unit in the bandwidth part contains one or more subbands each occupying a range of frequency that is equal to a frequency band configured for a LBT operation performed by the base station, wherein the one or more signals are detected on not all of the one or more subbands; and determining, based on the one or more signals detected on not all the one of the one or more subbands, that the base station has passed a respective LBT operation on each of the one or more subbands and has occupied the first unit for a first time duration.
	Myung discloses the following features.
Regarding claims 1, 18 and 20, wherein the first unit in the bandwidth part contains one or more subbands each occupying a range of frequency that is equal to a frequency band configured for a LBT operation performed by the base station, wherein the one or more signals are detected on not all of the one or more subbands; and determining, based on the one or more signals detected on not all the one of the one or more subbands, that the base station has passed a respective LBT operation on each of the one or more subbands and has occupied the first unit for a first time duration (see “when LBT succeeds only for a partial bandwidth out of the entire bandwidth, a transmission node…may perform transmission only with the partial bandwidth in which LBT succeeds” recited in paragraph [0375], wherein each partial bandwidth is considered as a “subband” as claimed).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Belghoul using features, as taught by Myung, in order to more efficiently utilize transmission resource.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belghoul and Myung as applied to claim 2 above, and further in view of Lei ‘527 (US 2017/0237527).
Belghoul and Myung disclose the features as shown above.
Belghoul does not disclose the following features: regarding claim 4, subsequent to the receiving the data channel in the first unit of the bandwidth part, sending an acknowledgement to the base station in the first unit.
Lei ‘527 discloses the following features.
Regarding claim 4, subsequent to the receiving the data channel in the first unit of the bandwidth part, sending an acknowledgement to the base station in the first unit (see “HARQ -ACK transmitted in the uplink on an unlicensed spectrum may correspond to PDSCH transmitted on the unlicensed spectrum” recited in paragraph [0073]).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Belghoul and Myung using features, as taught by Lei ‘527, in order to offload uplink information to the unlicensed spectrum while taking into account the channel qualities of the unlicensed spectrum (see paragraph [0073] of Lei ‘527).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belghoul and Myung as applied to claim 1 above, and further in view of Oh (US 2019/0173620).
	Belghoul and Myung discloses the features as shown above.
Belghoul does not disclose the following features: regarding claim 11, receiving a CORESET configuration from the base station, the CORESET configuration indicates a CORESET allocated to the UE that is confined within the first unit of the bandwidth part.
Oh discloses the following features.
Regarding claim 11, receiving a CORESET configuration from the base station, the CORESET configuration indicates a CORESET allocated to the UE that is confined within the first unit of the bandwidth part (see paragraph [0083], which shows the CORESET configuration may be sent to the UE via RRC signaling from the eNB, wherein the CORESET configuration information includes the RB allocation in frequency domain).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Belghoul and Myung using features, as taught by Oh, in order to provide the CORESET configuration information to the UE (see paragraph [0083] of Oh).
	
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belghoul and Myung as applied to claim 12 above, and further in view of Harada (US 2019/0200349).
Belghoul and Myung discloses the features as shown above.
Belghoul does not disclose the following features: regarding claim 15, receiving a data channel in the second unit of the bandwidth part; and sending an acknowledgement to the base station in the first unit, the first unit being a primary unit in the bandwidth part.	
	Harada discloses the following features.
	Regarding claim 15, receiving a data channel in the second unit of the bandwidth part; and sending an acknowledgement to the base station in the first unit, the first unit being a primary unit in the bandwidth part (see paragraph [0030]-[0031] and Fig. 1, wherein a data channel is received in the unlicensed SCell2 and the PUCCH transmission including the HARQ-ACKs is configured on the unlicensed SCell 1; since the PUCCH is configured on SCell 1, SCell1 may be considered as the primary unit in the unlicensed bandwidth part; it is noted that Fig. 1 shows a scenario when the PUCCH transmission fails, nevertheless, Harada does show that the HARQ-ACK is configured to be transmitted on SCell1 had the LBT not fail).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Belghoul and Myung using features, as taught by Harada, using guidelines provided by LTE Rel. 12 and 13 to conduct UL transmission in unlicensed carriers (see paragraphs [0028]-[0029] of Harada).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719.  The examiner can normally be reached on Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUTAI KAO/Primary Examiner, Art Unit 2473